Order of August 7, 2018 Withdrawn; Appeal Reinstated and Order filed
August 14, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00144-CR
                                   ____________

                 JONATHAN STEVEN GUEVARA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1490487

                                      ORDER

      On August 7, 2018, this court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine why appellant had not filed a brief.

      Appellant filed a motion to reinstate the appeal because counsel had not
received the court’s notices that the brief was overdue.
      The motion is granted. Our order of August 7, 2018, is withdrawn. The appeal
is reinstated. Appellant’s brief is due September 30, 2018. No further extensions will
be entertained absent exceptional circumstances.

                                       PER CURIAM